
	

115 HR 6088 RH: Streamlining Permitting Efficiencies in Energy Development Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 714
		115th CONGRESS2d Session
		H. R. 6088
		[Report No. 115–921]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2018
			Mr. Curtis (for himself, Mr. Bishop of Utah, Mr. Gosar, Mr. Gianforte, Mr. Westerman, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Natural Resources
		
		September 6, 2018Additional sponsors: Mr. LaMalfa and Mr. Cramer
			September 6, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 13, 2018
		
		
			
		
		A BILL
		To amend the Mineral Leasing Act to authorize notifications of permit to drill, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Streamlining Permitting Efficiencies in Energy Development Act or the SPEED Act. 2.Notifications of permit to drillThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by—
 (1)redesignating section 44 as section 45; and (2)inserting after section 43 the following:
				
					44.Notifications of permit to drill
 (a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall establish procedures by which an operator may conduct drilling and production activities on available Federal land and non-Federal land after sending to the Secretary a notification of permit to drill under this section in lieu of obtaining an APD.
 (b)Content of notificationTo be considered a complete notification of permit to drill under this section, an operator shall include in the notification of permit to drill submitted under this section—
 (1)a notification of permit to drill form; (2)a surface use plan of operations;
 (3)a drilling plan; (4)a well plat certified by a registered surveyor;
 (5)an operator certification; (6)evidence of bond coverage; and
 (7)a notification of permit to drill fee in an amount to be determined by the Secretary. (c)Justifications for objection (1)In generalExcept as otherwise provided in this subsection, the Secretary may not object to a notification of permit to drill under this section if the notification—
 (A)demonstrates that the drilling operations described in the notification of permit to drill will be located in—
 (i)a developed field, where there are existing oil and gas wells within a 5-mile radius and for which an approved land use plan or environmental review was prepared within the last 10 years under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that analyzed such drilling operations as a reasonably foreseeable activity;
 (ii)a location or well pad site at which drilling has occurred within 10 years before the date of spudding the well and the proposed operations do not increase the surface disturbance on the location or well pad site;
 (iii)an area consisting of individual surface disturbances of less than 10 acres and the total surface disturbance on the lease is not greater than 150 acres and for which an approved land use plan or environmental review was prepared within the last 10 years under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that analyzed such drilling operations as a reasonably foreseeable activity;
 (iv)an area consisting of Federal mineral interests that is located within the boundaries of a communitization agreement or unit agreement which contains minerals leased by a State or private mineral owner for which a drilling permit has been approved by a State regulatory agency; or
 (v)an area in which a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies for oil and gas drilling or re-entry activities; or
 (B)includes— (i)an environmental review that concludes that actions described in the notification of permit to drill pose no significant effects on the human environment or threatened or endangered species; and
 (ii)an archeological review that concludes that actions described in the notification of permit to drill pose no significant effects on cultural or historic properties or resources.
									(2)Endangered species protection
 (A)In generalNotwithstanding paragraph (1), the Secretary shall object to a notification of permit to drill if the activity described in such notification of permit to drill is likely to jeopardize the continued existence of a species that is a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or result in the destruction or adverse modification of critical habitat of such species.
 (B)Withdrawal of objectionThe Secretary may withdraw an objection under subparagraph (A) if the operator consults with the Secretary on such objection and places conditions on the notification of permit to drill sufficient to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
								(3)National Historic Preservation
 (A)In generalNotwithstanding paragraph (1), the Secretary shall object to a notification of permit to drill if the activity described in such notification of permit to drill is likely to affect properties listed, or eligible for listing, in the National Register of Historic Places under section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966).
 (B)Withdrawal of objectionThe Secretary may withdraw an objection under subparagraph (A) if the operator consults with the Secretary on such objection and places conditions on the notification of permit to drill sufficient to comply with section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966).
								(d)Objection or no action
 (1)Notification of incomplete notificationNot later than 15 days after receipt of a notification of permit to drill, or a revised notification of permit to drill, from an operator under this section, the Secretary shall notify the operator in writing if the notification of permit to drill is not complete.
 (2)Notification of objectionsNot later than 45 days after receipt of a complete notification of permit to drill from an operator under this section, the Secretary shall review the notification of permit to drill and—
 (A)notify the operator in writing of any objections to the notification of permit to drill; or (B)take no action.
 (3)No action requiredIf the Secretary has not notified an operator under either paragraph (1) or paragraph (2) within 45 days after receipt of a notification of permit to drill from the operator under this section, the operator may, without further action from the Secretary, conduct the drilling and production activities for which the notification of permit to drill was submitted.
 (4)Opportunity to resubmit notificationIf the Secretary notifies an operator under paragraph (1) of an incomplete notification or paragraph (2) of an objection, the Secretary shall allow the operator to address such incomplete notification or objection and revise and resubmit the notification of permit to drill.
 (5)Opportunity to resubmit notification as APDIf the Secretary notifies an operator under paragraph (2) of an objection, the Secretary shall allow the operator to resubmit such information in the form of an APD.
 (e)Notification feeThe Secretary may not charge an operator under this section a fee for submitting a notification of permit to drill greater than the fee the Secretary charges an applicant for an APD.
						(f)Environmental review
 (1)In generalAn environmental review or archeological review described in subsection (c)(1)(B) may be completed by a third-party contractor approved by the Secretary or pursuant to a memorandum of understanding between the operator and the Secretary.
 (2)Field work authorizationThe Secretary shall issue a field work authorization to a third-party contractor for the purposes of paragraph (1) within a reasonable time.
 (3)Request for concurrenceThe Secretary shall allow a third-party contractor to submit a request to the State Historic Preservation Office on behalf of the Secretary.
 (g)Additional surface use permitsThe Secretary may not require an operator that has submitted a notification of permit to drill for which the Secretary did not object to obtain a surface use permit for an action included in the notification of permit to drill.
 (h)Site inspectionThe Secretary may not require an operator that has submitted a notification of permit to drill for which the Secretary did not object to submit to a site inspection before commencement of the activities described in the notification of permit to drill.
 (i)Federal enforcementThe Secretary may conduct inspections of and evaluate activities described in a notification of permit to drill for purposes of bringing an enforcement action. The Secretary may suspend enforcement proceedings if the operator modifies its activities to comply with the notification of permit to drill or obtains an APD for such activities.
						(j)Application of NEPA
 (1)No action by SecretaryThe decision by the Secretary to take no action under subsection (c)(1)(B)(2) shall not constitute a major Federal action under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (2)Development of regulationsThe development of any regulation pursuant to this section shall constitute a major Federal action under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (k)DefinitionsIn this section: (1)APDThe term APD means an application to drill or re-enter a well.
 (2)Available federal landThe term available Federal land means Federal land that— (A)is located within the boundaries of a State;
 (B)is not held by the United States in trust for the benefit of a federally recognized Indian Tribe; (C)is not a unit of the National Park System;
 (D)is not a unit of the National Wildlife Refuge System; (E)is not a Congressionally-approved wilderness area under the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (F)is managed by the Director of the Bureau of Land Management or the Chief of the U.S. Forest Service.
 (3)Drilling operationsThe term drilling operations means the drilling or re-entry of a well. (4)Drilling planThe term drilling plan means a plan containing—
 (A)a description of the drilling program; (B)the surface and projected completion zone location;
 (C)pertinent geologic data; (D)expected hazards;
 (E)proposed mitigation measures to address such hazards; (F)any other information specified in applicable notices or orders; and
 (G)any other pertinent data as the Secretary may require. (5)Surface use plan of operationThe term surface use plan of operation means a plan containing—
 (A)the road and drill pad location; (B)details of pad construction;
 (C)methods for containment and disposal of waste material; (D)plans for reclamation of the surface;
 (E)any other information specified in applicable orders or notices; and (F)any other pertinent data as the Secretary may require..
			
	
		September 6, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
